Citation Nr: 1016643	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment in the amount of $14,476.70 was 
properly created. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who served on active duty from April 1947 to 
November 1967, died in December 2002.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in April 2007 of a 
Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Before deciding the appeal, further evidentiary development 
is required.

The RO determined that the overpayment was created because 
the Appellant failed to report a change in Social Security 
income. 

Under 38 C.F.R. § 3.262, certain Social Security benefits are 
included for income and some are excluded from income. 

As it is not clear what type of Social Security benefits the 
Appellant receives, the case is REMANDED for the following 
action:

1.  Asked the Social Security 
Administration to clarify whether the 
Appellant is receiving disability 
insurance or supplemental security 
income.  

2.  Provide the Appellant an audit, 
which clearly shows the calculation of 
the overpayment. 

3.  After completion of the above, 
adjudicate the claim and determine 
whether there was fraud or 
misrepresentation or bad faith on the 
part of the Appellant under 38 C.F.R. § 
1.963(a) and, if not develop the claim 
pursuant to 38 C.F.R. § 1.965(a). 

If any decision remains adverse to the 
Appellant, then provide her and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


